DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the intermediate portion rotating about a first rotation axis and an end portion rotatably connected and rotating about a second rotation axis in which the first and second rotation axes are parallel to each other and the intermediate portion is rotated perpendicular to the remainder of the operating member and the end portion is at a distance of and substantially parallel to the remainder allowing a larger moment as recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with 112 issues and instances of indefiniteness and unclear language. The examples below are non-limiting examples only and the Applicant should carefully review the claims for definiteness, clarity, and grammar.
Claim 1 recites “in use” in several instances. It is unclear what is required of the claim as it is unclear when the recited elements are “in use.” In instances in which the elements are not “in use” are the recited limitations not required? It is unclear what is required of the claim.
Claim 1 recites “extending in horizontal direction” and “extending in vertical direction.” The language is unclear and appears to be missing --a-- before each recitation.
Claim 1 recites “the lamellae support members are movably connected to the rail allowing to move the lamellae support members along the rail…” The recitation is unclear as to what structure allows the lamellae support members to move and how they are movably connected. The claim recites a function without clearly reciting the required structure and it is unclear what is structurally required of the lamellae support members.
Claim 1 recites “wherein each lamellae support member is attached to a corresponding lamella such that the respective lamella can rotate.” It is unclear what is structurally required of the recitation. It is unclear how each lamellae support member is attached so that the respective lamella can rotate. Is it required that the lamella rotate or merely be capable of rotating (“can” implies the ability but not the requirement). It is further noted that claim 3 also recites “can” and it is unclear if it is required that the lamella support member engaging element driven to rotate or merely capable of doing so and if it is required that the element rotate it is unclear what is structurally required in order for the element to rotate.
Claims 2-15 depend from claim 1 and inherit these issues and are rejected for depending from rejected claim 1. Claims 2-13 depend from claim 1 and appear to limit the system of claim 1, however, the preambles of the claims recite “a system” which implies an additional system. The claims should recite --the system-- to clearly further limit the system of the claim from which they depend.
Claim 9 requires that the operating member is a stick then later recites “the operating member has a stick shape.” It is unclear what is required of the claim because the claim recites a narrow limitation followed by a broader limitation regarding the operating member. Is it required that the operating be a stick or have a stick shape? Claim 9 recites “the operating member is a stick with one end connected to the lamellae rotating actuator system and with the opposite end being free for user operation, wherein the free end comprises an intermediate portion and an end portion, wherein the intermediate portion is rotatably connected to the remainder of the operating member to rotate about a first rotation axis, and wherein the end portion is rotatably connected to the intermediate portion to rotate about a second rotation axis, in which the first and second rotation axis are parallel to each other, and in which the operating member has a rest position in which the operating member has a stick shape, and an operating position in which the intermediate portion is rotated substantially perpendicular to the remainder of the operating member and the end portion is at a distance of and substantially parallel to the remainder of the operating member thereby allowing to apply a larger moment to the operating member via the end portion.” It is not clearly understood what is required of the recitation. What is “the remainder of the operating member?” How is the end portion “at a distance of and substantially parallel to the remainder of the operating member” if the intermediate portion is rotated perpendicular to the remainder? It is not clearly understood how the operating member is configured.
Claim 13 recites “preferably” and “e.g. an electronic user interface, a monitoring system, a server, a remote control or any other kind of device, including but not limited to smartphones, tablets, computers, etc.” It is unclear what is required of the claim and what defines the metes and bounds. The claim recites “any other kind of device” and “including but not limited to” and “etc.” which are open ended recitations and the claim also recites “preferably” and “e.g.” which are understood to imply examples and the phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In view of the 112 issues discussed above, the claims have been examined as best understood.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lamellae rotating actuator system”, “measurement system”, and “control unit” in claim 1 and “monitoring system” in claim 13 and “light regulating system” in claim 14. The limitations recite a function without sufficient structure; “system” and “unit” are understood to be placeholders.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kin et al. (US 2017/0204658), hereinafter referred to as Kin.
Regarding claim 1, as best understood in view of the 112 issues discussed above, Kin discloses a light regulating system comprising: 
a rail (32 or 132), in use extending in horizontal direction (Fig. 1 or Fig. 7); a plurality of lamellae (38 or 138), in use extending in vertical direction (Fig. 1 or Fig. 7); 
lamellae support members (carrier members) to support the plurality of lamellae (Fig. 6 or Fig. 10), wherein the lamellae support members are movably connected to the rail allowing to move the lamellae support members along the rail parallel to a longitudinal axis of the rail between an open position in which the lamellae support members are stacked together and a closed position in which the lamellae support members are distributed substantially evenly along the rail (paragraph [0008]), and wherein each lamellae support member is attached to a corresponding lamella such that the respective lamella can rotate relative to the rail about a rotation axis extending parallel to a longitudinal axis of the lamella (paragraph [0008]); 
a lamellae rotating actuator system (paragraph [0028]) configured to rotate the lamellae about their respective rotation axes; 
a measurement system (paragraphs [0034], [0035], [0036]) configured to measure an actual angular orientation of the lamellae about their respective rotation axes; 
a detector (paragraph [0019], [0020], [0070]) configured to detect whether or not the lamellae support members are in the closed position; 
a control unit (controller) configured to drive (controller control drive) the lamellae rotating actuator system based on a comparison of the actual angular orientation of the lamellae as measured by the measurement system and a desired angular orientation of the lamellae as determined by the control unit based on a position and/or intensity of the sun (paragraphs [0016], [0080]); 
wherein an operating member (82 or 181) is connected to the lamellae rotating actuator system to allow rotation of the lamellae about their respective rotation axes by manual operation of the operating member; 
wherein the detector and the measurement system are connected to the control unit (within 2 or within 102); 
wherein the control unit comprises a main automatic mode in which the control unit is configured to autonomously drive the lamellae rotating actuator system, and wherein the control unit is configured to operate in the main automatic mode provided that the detector indicates that the lamellae support members are in the closed position and there is no indication from the measurement system that the lamellae have been rotated manually since the lamellae support members have been positioned in the closed position (paragraphs [0026], [0028]; it is understood that the control unit automatically controls the slats in a main automatic mode via the drive means and control unit based on the measurement system and detector and the system has manual means which cannot be used simultaneously with the automatic mode and the lamellae are rotated in the automatic mode when the support members are in the closed position and lamella as distributed along the rail).
Regarding claim 2, Kin discloses a retainer (magnets) configured to apply a biasing force to the lamellae support members when the lamellae support members are in the closed position (paragraph [0021]).
Regarding claim 6, Kin discloses the system further comprises a solar cell to harvest power from light incident to the solar cell, and a battery to store power from the solar cell in order to provide power to the system (paragraph [0029]).
Regarding claim 10, Kin discloses the operating member (82 or 182) is further arranged to manually move the lamellae support members between open and closed positions.
Regarding claim 13, as best understood, Kin discloses the system further comprises a communication unit (remote control; paragraph [0058]) connected to the control unit to allow communication, preferably wirelessly, between the control unit and an external device, e.g. an electronic user interface, a monitoring system, a server, a remote control or any other kind of device, including but not limited to smartphones, tablets, computers, etc.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kin, as applied in claim 1 above, in further view of Cheng (US 6,112,798).
Regarding claim 3, although Kin discloses a motor (50) and operating member which are each coupled to the lamellae support members for moving the lamellae Kin does not specifically disclose the details of the motor and engaging configuration. However, it is well known for a lamellae rotating actuator system to comprise a motor (12) and a lamellae support member engaging element (54) connected to the motor (12) and engaging with the lamellae support members (supporting 62), and wherein the operating member (51 and 65) is connected to the lamellae support member engaging element (54; Fig. 7 and 9), such that the lamellae support member engaging element (54) can be driven to rotate the lamellae support members via the motor and via the operating member. Cheng further discloses an arrangement (Fig. 7) allowing for manual and motorized operation. It would have been obvious to one having ordinary skill in the art at the time of the invention that the system of Kin have the motor, operating member, and lamellae support member engaging element arrangement taught by Cheng since it is a well-known arrangement for controlling lamellae both manually and automatically.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kin and Cheng, as applied in claim 3 above, in further view of Dann et al. (US 2017/0204661), hereinafter referred to as Dann.
Regarding claims 4 and 5, Kin as modified with Cheng above disclose both manual and automatic motorized means of controlling the system. However, a decoupler is not specifically taught such that the decoupler is configured to decouple the operating member from the motor and the lamellae support member engaging element from the motor and/or the operating member when a predetermined torque is applied to the decoupler (understood to be recited in the alternative). However, Dann discloses that it is known for systems that have both automatic motorized means and manual operation to include a decoupler to decouple the elements so that the system can switch between automatic motorized operation and manual operation (Dann: para [0033], [0034]). It would have been obvious to one having ordinary skill in the art at the time of the invention for the system of Kin to include the decoupling means of Cheng in order to easily switch between motorized and manual operation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kin, as applied in claim 1 above, in further view of Kim (KR 10-2011-0013605).
Regarding claim 7, although Kin discloses a solar cell and means to measure light intensity, it is not specifically disclosed the solar cell is the element that measures light intensity. However, Kim discloses that it is known for a system having lamellae that are automatically moved based on sunlight to have solar cells that measure light intensity. It would have been obvious to one having ordinary skill in the art at the time of the invention for Kin to utilize solar cells as the means for measuring light intensity since it is a known element for detecting light and controlling a system based on the light measured.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kin, as applied in claim 1 above, in further view of Hung (US 5,577,542).
Regarding claim 8, although Kin discloses that the lamellae are able to rotate about their respective rotation axis, it is not disclosed that they are able to rotate 360 degrees about their respective rotation axis without interfering with neighboring lamellae in the closed position of the lamellae support members. However, providing lamellae with a carrier such that they are able to rotate 360 degrees is a known as taught by Hung. It would have been obvious to one having ordinary skill in the art at the time of the invention to provide Kin with the carriers of Hung in order to allow the lamellae to rotate 360 degrees which provides greater control of the system. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kin, as applied in claim 1 above, in further view of Allsopp (US 6,651,721).
Regarding claim 9, although Kin discloses an operating member, it is cord not a stick. However, operating members in the form of a stick are well known in the art as an alternative to a cord or chain, as taught by Allsopp. As best understood, Allsopp discloses that it is known for an operating member to be a stick with one end connected to the lamellae rotating actuator system and with the opposite end being free for user operation (Allsopp: Fig. 1), wherein the free end comprises an intermediate portion (12) and an end portion (10), wherein the intermediate portion is rotatably connected to the remainder of the operating member to rotate about a first rotation axis, and wherein the end portion (10) is rotatably connected to the intermediate portion to rotate about a second rotation axis, in which the first and second rotation axis are parallel to each other, and in which the operating member has a rest position in which the operating member has a stick shape, and an operating position in which the intermediate portion (12) is rotated substantially perpendicular to the remainder (14) of the operating member and the end portion (10) is at a distance of and substantially parallel to the remainder of the operating member thereby allowing to apply a larger moment to the operating member via the end portion (Allsopp: Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the invention to substitute the operating member with that of Allsopp since they are known equivalent/alternative means of operating a lamellae system. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kin and Cheng, as applied in claim 3 above, in further view of  Hall et al. (US 9,506,288), hereinafter referred to as Hall.
Regarding claim 11, Kin as modified above fails to disclose a damping element or material is arranged between the motor of the lamellae rotating actuator system and the rail to attenuate vibrations originating from the motor and travelling to the rail. However providing damping material is well known in the art for attenuating vibrations caused by motors and movement (traveling), as taught by Hall. Hall discloses a sound dampening material such as an internal wall or dampening material such as grease reduce vibrations. It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the rail of Kin with a damping element or material in order to reduce vibrations and noise, as it is a known technique taught by Hall.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kin, as applied in claim 1 above, in further view of Feldstein (US 9,267,327).
Regarding claims 12 and 14, Kin fails to disclose that the system is part of system having multiple light regulating systems with connecting members allowing to exchange power and/or data with another system according to claim 1 and provide a combination of at least two light regulating systems according to claim 1, wherein at least one light regulating system carries a cable for transferring power and/or data to at least one other light regulating system. However, providing the system of Kin, as discussed in claim 1 above, as part of a combination having multiple systems would have been obvious since it is well known to duplicate a system in order to provide a network of multiple shades. Feldstein discloses that it is known to provide multiple systems that are connected via connecting members which are understood to be cables that transfer power and/or data between the multiple systems. It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the shade of Kin as part of a network in order to control multiple shading systems in a home or building, as such technique is known, as taught by Feldstein.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kin, as applied in claim 1 above, in further view of Dann.
Regarding claim 15, as discussed above Kin discloses that the system can be operated both manually and automatically such that a method for operating a light regulating system according to claim 1, comprising the following steps: a) operating the control unit in the main automatic mode. However does not disclose the specific step of specifically detecting manual operation of the lamellae rotating actuator system; and subsequently cease operating the control unit in the main automatic mode. However, Dann discloses that it is known to detect manual operation which ceases automatic mode by decoupling the motor. It would have been obvious to one having ordinary skill in the art at the time of the invention that the method of the system of Kin includes the steps taught by Dann in order to easily switch between automatic and manual operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example but not limited to Bell US 5,467,808 which discloses an automatic blind which adjusts based on sunlight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634